Citation Nr: 0209911	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran had approximately 20 years and six months of 
active duty, to include the periods from January 1948 to 
January 1952, and from November 1953 and August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board found that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for hearing loss in a September 2000 
decision.  That decision also remanded the veteran's claims 
for service connection for a right knee disorder and for an 
increased rating for hemorrhoids.  Following the Board's 
September 2000 decision, the veteran appealed the issue of 
whether he had submitted new and material evidence to reopen 
his claim for service connection for hearing loss to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2001 
the Court issued an Order vacating the September 2000 Board 
decision and remanding the matter for further proceedings.

A review of the veteran's claims file reveals that 
instructions to the RO in an October 1999 Board remand were 
not implemented.  However, in light of the action taken by 
the Board in this decision, the Board finds that that matter 
is moot.  


FINDINGS OF FACT

1.  An unappealed May 1995 RO decision denied entitlement to 
service connection for hearing loss.

2.  The evidence received since the May 1995 RO decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for hearing loss.

3.  The veteran has bilateral hearing loss due to exposure to 
the acoustic trauma of jet engines in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

While the veteran's service medical records are not currently 
of record, the pertinent contents of those records have been 
described elsewhere in the veteran's claims file.  
Furthermore, considering the outcome of this case, 
consideration of this claim without first attempting to 
obtain those records will not prejudice the veteran.  

The veteran has not identified any outstanding available 
evidence necessary to substantiate his request to reopen his 
claim for service connection.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required as to the issue adjudicated in this decision.  VA 
has satisfied the duties to notify and assist the veteran in 
this case.  There will be no prejudice to the veteran if the 
Board decides his appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (Supp. 2001).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

The veteran was denied service connection for hearing loss by 
a rating action in May 1995.  A notice of disagreement was 
received by the RO in July 1995, and a statement of the case 
was issued in August 1995.  A substantive appeal was not 
received by the RO within a year of the May 1995 rating 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 1991).  In October 1996, the veteran 
requested that his claim for service connection for hearing 
loss be reopened.

The Board notes that, by an October 1998 rating decision, the 
RO found that new and material evidence had been received to 
reopen the claim for service connection for hearing loss, and 
adjudicated the issue of entitlement to service connection 
for hearing loss de novo.  The Court has held that the Board 
is under a legal duty in such a case to determine if there 
was new and material evidence submitted, regardless of the 
RO's action.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue before the Board is as noted on the 
title page of this decision. 

The evidence of record at the time of the May 1995 RO 
decision included the veteran's service medical records.  The 
claims file reveals that these records did not show the 
veteran to have hearing loss.  It also reveals that the March 
1968 retirement examination report showed an auditory 
threshold of 10 decibels at 3000 Hertz on the left, and 
auditory thresholds of 5 decibels at all other measured 
frequencies between 500 and 4000 Hertz, in both ears.  The 
veteran's Forms DD-214 indicate that the veteran's military 
occupational specialty included aircraft mechanic and 
aircraft maintenance technician.

The May 1995 rating decision denied service connection based 
on a finding that at that time the veteran did not have 
hearing loss disability.  

The evidence added to the record since the May 1995 RO denial 
includes a May 1995 private audiology report, which includes 
a graph of the veteran's hearing acuity.  This graph appears 
to show that the veteran had bilateral hearing loss at 4000 
Hertz.

At a May 1997 VA audiological examination, the pertinent 
assessment was mild high frequency sensorineural hearing loss 
from 2000 Hertz.

At a September 1998 videoconference hearing before the 
undersigned acting Member of the Board, the veteran testified 
that in service he worked as an aircraft engine mechanic.  He 
also testified that he worked in close proximity to the 
acoustic trauma of jet engine noise for most of his 20 years 
of military service.   

At a February 1999 VA audiological examination, the examiner 
found that the veteran demonstrated a moderate sensorineural 
hearing loss above 1500 Hertz in the right ear, and a mild 
loss above 2000 Hertz in the left ear.

On VA ear examination in June 1999, the veteran reported that 
he had twenty years of exposure to jets without ear 
protection, especially in the first years that he was in 
service.  The veteran complained of a constant ringing in 
each ear.  The veteran stated that after service he worked 
for the Boy Scouts and had no further noise exposure.  The 
diagnoses included constant bilateral tinnitus secondary to 
acoustic trauma in the service, and high frequency 
sensorineural hearing loss.

In a September 1999 rating decision the RO granted the 
veteran service connection and 10 percent rating for tinnitus 
as a result of exposure to acoustic trauma during service.

Also submitted subsequent to the May 1995 rating decision is 
a July 2002 statement from a private audiologist.  The 
audiologist stated that she had reviewed the veteran's 
audiograms, dated May 19, 1995, May 23, 1997, and February 
26, 1999.  She also stated that she had reviewed the 
veteran's hearing testimony regarding his exposure to noise 
from jet engines while in the Air Force.  She noted that the 
veteran's hearing loss had been progressive over time and was 
consistent with the configuration of a noise-induced hearing 
loss.  The audiologist stated that given the veteran's years 
of exposure to loud noises as a jet mechanic in the military, 
it was her opinion that the hearing loss was as likely as not 
due to the veteran's military service.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The evidence of record at the time of the May 1995 rating 
decision indicated that the veteran did not have hearing loss 
disability.  The evidence received since the May 1995 rating 
decision shows that the veteran currently has bilateral 
hearing loss disability.  There is also competent medical 
evidence of record (the private audiologist's findings and 
opinion) that the veteran's current hearing loss is related 
to his military service.  That evidence is clearly probative 
on the issue whether or not the veteran has a current hearing 
loss disability related to noise exposure during service.  As 
such, it is significant and must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
veteran's claim must be reopened and considered on a de novo 
basis.   

While the evidence does not show that the veteran had 
bilateral hearing loss disability upon discharge from 
service, service connection for hearing loss is warranted in 
some cases where the requirements were not met upon discharge 
from service.  Where post-service audiometric findings meet 
the requirements of 38 C.F.R. § 3.385 (2001), where it can be 
shown that the veteran experienced acoustic trauma during 
service, and where there is a medically sound basis to 
attribute the veteran's post-service findings to the trauma 
in service, service connection for hearing loss is warranted.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In this 
case, the veteran was exposed during service to the acoustic 
trauma of jet engines.  That has been established by the 
veteran's testimony and by his military occupational 
specialty.  The Board also notes that a VA physician found 
that the veteran's has bilateral tinnitus due to acoustic 
trauma in service.  Furthermore, a private audiologist has 
found that the veteran's bilateral hearing loss is as likely 
as not due to his military service.  The Board finds that the 
preponderance of the evidence is in favor of the claim, and 
so entitlement to service connection for bilateral hearing 
loss is established. 

ORDER


Service connection for bilateral hearing loss is granted.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



